Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-26-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0149234 to Mathur et al. in view of U.S. Patent No. 7,819,084 to Reusche et al.


Referring to claim 3, Mathur et al. as modified by Reusche et al. further discloses the actuator includes a plurality of arms – at 31,32, having a plurality of openings to output the gas and/or liquid into the body of water – see figure 3 of Mathur et al.
Referring to claim 4, Mathur et al. as modified by Reusche et al. further discloses the plurality of arms – at 31,32, are automatically spread open when the gas and/or liquid is discharged through the plurality of openings in the arms – see figure 3 of Mathur et al. where the supplying of gas will pressurize the arms so that they can be capable of spreading open.
Referring to claim 5, Mathur et al. as modified by Reusche et al. further discloses the plurality of arms are substantially the same length – see at 31,32 in figure 3 of Mathur et al.
Referring to claim 6, Mathur et al. as modified by Reusche et al. does not disclose the plurality of arms are different length from one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and have the arms formed of different lengths as claimed, so as to yield the predictable result of allowing the arms to be used in different configurations and orientations based on the locations and conditions in which the device is used.
Referring to claim 7, Mathur et al. as modified by Reusche et al. further discloses a manifold on at least one end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. as modified by Reusche et al. as applied to claims 1 or 3 above, and further in view of U.S. Patent Application Publication No. 2007/0014680 to Gifford et al.
Referring to claim 9, Mathur et al. as modified by Reusche et al. does not disclose a weight on one end of the plurality of arms. Gifford et al. does disclose a weight – at 46, on one end of the plurality of arms – at 39 – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and add the weight of Gifford et al., so as to yield the predictable result of positioning the arm at a desired depth in a body of water as desired.
Referring to claim 10, Mathur et al. as modified by Reusche et al. does not disclose a vibrating element in association with the agitator. Gifford et al. does disclose a vibrating element – at 37,47, in association with the agitator – at 26 – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and add the vibrating element of Gifford et al., so as to yield the predictable result of making the device attractive to aquatic animals during use. 
Claims 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. in view of U.S. Patent Application Publication No. 2014/0311416 to Stiles et al.
Referring to claims 11 and 19, Mathur et al. discloses a device for attracting aquatic and marine life comprising, a head – at 40, coupled to a supply line – the line between the tank and item 40 as seen in figure 3, to provide gas and/or liquid to the head – see figure 3, and an agitator 
Referring to claim 12, Mathur et al. as modified by Stiles et al. further discloses the plurality of arms – at 31,32, are automatically spread open when the gas and/or liquid is discharged through the plurality of openings in the arms – see figure 3 of Mathur et al. where the supplying of gas will pressurize the arms so that they can be capable of spreading open.
Referring to claim 13, Mathur et al. as modified by Stiles et al. does not disclose the plurality of arms are different length from one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and have the arms formed of different lengths as claimed, so as to yield the predictable result of 
Referring to claim 14, Mathur et al. as modified by Stiles et al. further discloses the plurality of arms are substantially the same length – see at 31,32 in figure 3 of Mathur et al.
Referring to claim 15, Mathur et al. as modified by Stiles et al. further discloses a manifold on at least one end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 16, Mathur et al. as modified by Stiles et al. further discloses a manifold on each end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 20, Mathur et al. as modified by Stiles et al. further discloses output of the agitator is controllable as to at least one of amplitude of the disturbance, period of the disturbance, interval of the disturbance, pauses in the disturbance, and duration of the disturbance – see at 701 and paragraphs [0050] thru [0052] of Mathur et al. detailing control of the device to at least control duration of operation.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. as modified by Stiles et al. as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2007/0014680 to Gifford et al.
Referring to claim 17, Mathur et al. as modified by Stiles et al. does not disclose a weight on one end of the plurality of arms. Gifford et al. does disclose a weight – at 46, on one end of the plurality of arms – at 39 – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and add the 
Referring to claim 18, Mathur et al. as modified by Stiles et al. does not disclose a vibrating element in association with the agitator. Gifford et al. does disclose a vibrating element – at 37,47, in association with the agitator – at 26 – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and add the vibrating element of Gifford et al., so as to yield the predictable result of making the device attractive to aquatic animals during use.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 1-26-21 obviates the double patenting objections of claim 19 detailed in the last office action dated 10-27-20.
	Applicant’s claim amendments and remarks/arguments dated 1-26-21 obviates the 35 U.S.C. 112(b) rejections of claims 2-9 detailed in the last office action dated 10-27-20.
	Regarding the prior art rejections of claims 1-20, applicant’s claim amendments and remarks/arguments dated 1-26-21 obviates the 35 U.S.C. 102 and 103 rejections detailed in the last office action dated 10-27-20. However, applicant’s claim amendments dated 1-26-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643